DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 17, 24, 26, 27, 30, 31 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Raker (U.S. Patent No. 5,025,814).
Regarding claim 17: Raker discloses a method for manufacturing a rod member for a cigarette filter element, each rod member defining a longitudinal axis and including a generally longitudinally-extending filter material and a plurality of objects disposed therein along the longitudinal axis, see for example (Figs. 1 & 9-12; via formed rod 240 with objects therein), the method comprising: forming a continuous supply of a filter material into a continuous cylindrical rod member using a rod-forming unit (Fig. 1; via wrap 226 and mechanism 220); introducing a continuous chain of objects into engagement with the filter material of the rod member using an object insertion unit (Figs. 1, 8, & 12; via gathered continuous chain of strands 167 into the formed wrap of filter material 226, getting attached to filter elements 269; and/or Fig. 12 having chain of objects 269 introduced and attached to filter material 293; and/or chain of smokable objects 284 introduced and engaged with the filter materials 269/293).
); and dividing the rod member into a plurality of rod portions (via rod portions 240), and severing the continuous chain of objects, using a rod-dividing unit, such that each rod portion includes a plurality of the objects, see for example (Figs. 9-12; via final formed rod portions with objects inserted therewith).
Regarding claim 24: wherein introducing a continuous chain of objects further comprises: supplying a continuous chain from a bobbin having the continuous chain wrapped thereabout (Fig. 1; via bobbin 21), each object being attached to an adjacent object so as to form the continuous chain; and   introducing the continuous chain into the filter material using an inserter device operably engaged with the bobbin so as to receive the continuous chain therefrom (via device 175/209 receives continuous chain out of ribbon 21).
Regarding claim 26: wherein introducing a continuous chain of objects further comprises: supplying a continuous elongate member from a bobbin having the continuous elongate member wrapped thereabout (via continuous elongate member 23 out of ribbon 21), the continuous elongate member having objects attached thereto; and introducing the continuous elongate member and the objects into the filter material using an inserter device operably engaged with the bobbin so as to receive the continuous elongate member therefrom, see for example (Figs. 1 & 8; via device 175).
Regarding claim 27: wherein supplying a continuous elongate member further comprises supplying a continuous elongate member comprising a continuous strand having the objects attached thereto (Figs. 1 & 3-8; via slotted width 23, to form objects 169, to form wrapped strand via wrapper 226).
Regarding claim 30: wherein the continuous elongate member has a laterally-extending width (Figs. 1 & 3; via width of 23 being slot into objects 169), and the method further comprises continuously width- wise wrapping the elongate member about the objects attached thereto using a wrapping device (Fig. 1; via device 175 and wrapper 226 around slotted objects 169), wherein introducing the continuous elongate member further comprises introducing the objects wrapped by the continuous elongate member into the filter material (via 169 wrapped around 226, and further around 222).  
Regarding claim 31: wherein the continuous elongate member has a laterally-extending width, and the method further comprises continuously width- wise wrapping the elongate member about the filter material so as to engage the objects therewith (Fig. 1; via 226 around formed objects 169), using a garniture device, prior to the continuous rod being subdivided (via device 175/220).
Response to Arguments
Applicant’s arguments with respect to claim(s) 17, 24, 26, 27, 30, and 31 have been considered but are moot because the new ground of rejection been modified considering the use of the reference applied in the prior rejection of record.
Applicant argues that the applied art of Raker ‘814 does not suggest the new amended claim referring to the step of introducing “a continuous chain of objects into engagement with the filter material of the rod member”.  
The Office as set forth above believes that such amendment still disclosed by ‘814.  The Office draws Applicant’s attention that the claims are given the broadest reasonable meaning, in this case the claimed “chain of objects” to be engaged with “the filter material of the rod member” clearly met by ‘814.  The Office believes that ‘814, Figs. 1 & 8; show the step of gathered continuous chain of strands 167 into the formed wrap of filter material 226 and/or Fig. 12 having chain of objects 269 introduced and attached to filter material 293, or even further the shown chain of objects 284 introduced and engaged with the filter materials 269/293.
	In respect to Applicant’s argument that ‘814 strands are gathered into a rod then contained with a wrapping material to form the filter element, arguing that the strands are acted as filter material, no step of adding strands to be engaged with “the filter material”.  The Office believes that ‘814 suggest the use of two different objects materials (Fig. 12; via 269 introduced and attached to filter material 293) and/or chain of smokable objects 284 introduced and engaged with the filter materials 269/293, see annotated figure below.

    PNG
    media_image1.png
    206
    718
    media_image1.png
    Greyscale


 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731